Citation Nr: 0919437	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  In April 2007 and November 2008, this matter was 
remanded by the Board for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the Veteran was not given notice of what 
evidence was required to substantiate his claim for a 
compensable rating for infectious hepatitis, or what 
evidentiary burdens he must overcome with respect to that 
claim.  Therefore, a remand is required in order to allow 
sufficient notice to the Veteran.  Upon remand, the Veteran 
will be free to submit additional evidence and argument on 
the question at issue.

In addition, in March 2009, the Veteran submitted a lay 
statement in support of his claim to the RO after the appeal 
had been certified to the Board.  38 C.F.R. § 19.37 (2008).  
However, he did not submit a waiver of initial consideration 
of that evidence by the RO.  In light of Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 
25177 (2004), the Board finds that the RO should consider the 
additional evidence prior to the Board's appellate review of 
this issue.

In the March 2009 statement, the Veteran indicated that he 
continues to receive VA treatment for his infectious 
hepatitis.  A review of the claims file reflects a gap in VA 
treatment records from July 2005 to April 2007.  To aid in 
adjudication, any subsequent VA medical records dated since 
July 2005 should be obtained.  In addition, a new mailing 
address is listed in that correspondence.  Accordingly, the 
Veteran's current mailing address should be verified.

Finally, the Veteran was afforded a VA liver, gall bladder, 
and pancreas examination in June 2007 pursuant to the Board's 
April 2007 remand.  The examiner opined that while the 
Veteran had hepatitis C, he did not find any diagnostic 
reference to having hepatitis B, and that his hepatitis 
diagnosis and liver disease were at least as likely as not 
related to his hepatitis diagnosis and liver disease 
diagnosed in the military.  However, the examiner did not 
provide an opinion as to whether the Veteran had demonstrable 
liver damage with mild gastro-intestinal disturbance with 
current symptoms of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, as a result of the service-connected acute 
infectious hepatitis for which he was hospitalized in June 
1969, as requested by the Board in the April 2007 remand.  
Accordingly, in November 2008 the matter was again remanded 
for an etiological opinion and rationale to comply with the 
April 2007 remand instructions.  However, in December 2008 
the examiner again opined that it is at least as likely as 
not that the Veteran's symptomatic liver disease is related 
to his infectious liver disease "while in the military."  
Thus, the examiner again failed to provide the opinion 
requested by the Board's April 2007 and November 2008 
remands.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Since neither the April 2007 or December 2008 VA opinions 
fully responded to the prior remand directives, the Board 
finds that remand for an additional examination, etiological 
opinion, and rationale is necessary to comply with both the 
April 2007 and December 2008 remand instructions.  In this 
regard, the examiner should specifically reconcile, if 
necessary, any opinions rendered with the April 2007 and 
December 2008 VA opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address.

2.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
him that he can provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his infectious hepatitis 
disability and the effect that worsening 
has on his employment and daily life; (2) 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for 
infectious hepatitis including Diagnostic 
Code 7345 (old and new rating criteria); 
and (3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claim.

3.  Obtain the Veteran's VA medical 
records dated since July 2005.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected infectious hepatitis.  The 
examiner should specifically attempt to 
reconcile the opinion with the June 2007 
and December 2008 VA opinions.  The 
rationale for all opinions must be 
provided.  The examiner should provide an 
opinion as to whether, as a result of the 
service-connected acute infectious 
hepatitis for which he was hospitalized in 
June 1969, the Veteran now has 
demonstrable liver damage with mild 
gastro-intestinal disturbance or current 
symptoms of intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period.

5.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


